In entering a judgment reversing this cause, this court sought to give effect to section 7402 of the Code of 1923, as construed by this court in an opinion rendered by the then Presiding Judge Brown, now Mr. Justice Brown of the Supreme Court, which opinion found support in other decisions of the Supreme Court. Hood v. Jenkins, 16 Ala. App. 180, 75 So. 871. We thought then and think now that some effect should be given to section 7402 of the Code of 1923.
On certiorari in this case the Supreme Court points out that the holding while not free from error, was and is error without injury for the reason that the defense set up in defendant's pleas 5 and 6, was available to him under the suggestion authorized by section 7400 of the Code of 1923. And while rather severely criticising the method of pleading, following the language of the elder McClellan in Hooper v. Birchfield,115 Ala. 226, 22 So. 68, the Supreme Court, speaking through the Chief Justice, while agreeing to the legal principle announced, calls our attention to the law as declared in Torbert v. McFarland, 172 Ala. 117, 55 So. 311, and the suggestion is made that the judgment might have been affirmed under the doctrine of error without injury. The Supreme Court denies the writ, however, upon the ground that as the case was there presented the Supreme Court would not review this court upon the question.
The law requires that the decisions of the Supreme Court and Court of Appeals should be in harmony and that the Supreme Court is the final arbiter. Code 1923, § 7318.
In line with this policy and in accord with the announcement in this case, the cause is restored to the rehearing docket; the application for rehearing is granted and the judgment is affirmed. *Page 537 
Motion granted, cause restored to rehearing docket, rehearing is granted, former judgment of reversal set aside, and judgment is affirmed.